January 5, 2012




                                    JUDGMENT

                       The Fourteenth Court of Appeals
    METROPOLITAN TRANSIT AUTHORITY OF HARRIS COUNTY, TEXAS,
                           Appellant

NO. 14-11-00651-CV                         V.

      NATHAN JOHNSON, ERNEST GREY, AND MARY CALLIS, Appellees
                       ____________________



      This cause, an appeal from the judgment in favor of appellees, Nathan Johnson,
Ernest Grey, and Mary Callis, signed July 18, 2011, was heard on the transcript of the
record. We have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED.

      We order appellant, Metropolitan Transit Authority of Harris County, Texas,
jointly and severally, to pay all costs incurred in this appeal. We further order this
decision certified below for observance.